Exhibit 10.1 SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of September 15, 2010, is entered into by and among Cambridge Holdings, Ltd.,a Colorado corporation (the “Company”), and the Buyer(s) set forth on the signature pages affixed hereto (individually, a “Buyer” or collectively “Buyers”). WITNESSETH: WHEREAS, the Company and the Buyer(s) are executing and delivering this Agreement in reliance upon an exemption from securities registration pursuant to Section 4(2) and/or Rule506 of Regulation D (“Regulation D”) and/or Regulation S (“Regulation S”) as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”); WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, and as further described in the Transmittal Letter dated August 17, 2010 (the “Transmittal Letter”), the Company shall sell to the Buyers, as provided herein, and the Buyers shall purchase a minimum (the “Minimum”) of One Million Dollars ($1,000,000) (the “Minimum Purchase Price”), a maximum (the “Maximum”) of up to Four Million Dollars ($4,000,000) (the “Maximum Purchase Price” and, collectively with the Minimum Purchase Price, the “Purchase Price”) and an overallotment of up to One Million Dollars ($1,000,000), of units (each, a “Unit and collectively, the “Units”) of (i) Convertible Promissory Notes (the “Convertible Notes”), which shall become convertible into the units (the “PPO Units”) of the Company’s securities at a conversion price equal to a thirty-three (33%) percent discount to the price at which such PPO Units are sold (the “Conversion Price”) in a private placement offering in an anticipated minimum amount of $6 million and a maximum amount of $12 million (the “PPO”); and (ii) a warrant (the “Bridge Warrants”) that will be identical to those Warrants (as defined below) issued to investors in the PPO in an amount equal to 40% of the principal amount of the Convertible Notes, which will be exercisable for a number of shares based on the share offering price in the PPO; WHEREAS, each PPO Unit is expected to consist of shares (each, a “Conversion Share”) of the Company’s common stock, par value $0.001 per share (the “Common Stock”), and common stock purchase warrants (the “Warrants”), which shall entitle the holder to purchase Conversion Shares (the “Warrant Shares”) at an intended exercise price (the “Exercise Price”) of 150% of the amount of the PPO per share amount; WHEREAS, the total Purchase Price shall be allocated among the Buyer(s) in the respective amounts set forth on the Buyer Counterpart Signature Page(s), affixed hereto (the “Subscription Amount”); WHEREAS, all of the gross proceeds from the sale of the Units, subject to the deduction of any and all fees and expenses, shall be utilized by the Company to make a loan (the “Bridge Loan”) to Prescient Medical, Inc. (“Prescient”); WHEREAS, the Company (i) is currently negotiating a reverse triangular merger with Prescient (the “Merger”) and (ii) intends to conduct the PPO of its PPO Units to close simultaneously with the closing of the Merger; WHEREAS, the Convertible Notes shall be automatically converted into PPO Units simultaneously with the closing of the Merger and the PPO (the Merger, the PPO, and the transactions contemplated thereby are sometimes hereinafter referred to as the “Transactions”); WHEREAS, the Bridge Warrants shall be exchanged into Warrants simultaneously with the closing of the Merger and PPO; and WHEREAS, the aggregate proceeds of the sale of the Units shall be held in escrow pursuant to the terms of an escrow agreement substantially in the form of the Escrow Agreement among the Company, the Buyer(s), the Placement Agent (as hereinafter defined) and the Escrow Agent (as defined below) (the “Escrow Agreement”). NOW, THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement the Company and the Buyer(s) hereby agree as follows: 1. PURCHASE AND SALE OF UNITS. (a) Purchase of Units.Subject to the satisfaction (or waiver) of the terms and conditions of this Agreement, each Buyer agrees, severally and not jointly, to purchase at Closing (as defined herein below) and the Company agrees to sell and issue to each Buyer, severally and not jointly, at Closing, Units in amounts set forth on the signature pages affixed hereto.Upon execution of this Agreement on the Buyer Counterpart Signature Page, attached hereto as Annex A, and completion of the Accredited Investor Certification, the Investor Profile, and if applicable, the Wire Transfer Authorization (each attached hereto) by a Buyer, the Buyer shall wire transfer the Subscription Amount set forth on the signature pages affixed hereto in same-day funds set forth immediately below, which Subscription Amount shall be held in escrow pursuant to the terms of the Escrow Agreement and disbursed in accordance therewith. Wire Instructions Bank: Boston Private Bank & Trust Company Ten Post Office Square Boston, MA 02109 ABA#: S.W.I.F.T.
